946 F.2d 889
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ted WILLIAMS, Plaintiff-Appellant,v.TACO BELL;  Pepsico, Inc., Defendants-Appellees.
No. 91-2628.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1991.Decided Oct. 22, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.   Eugene A. Gordon, Senior District Judge.  (CA-90-364-2)
Ted Williams, appellant pro se.
Cecil Webster Harrison, Jr., Laura Broughton Russell, Poyner & Spruill, Raleigh, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Ted Williams appeals from the district court's order granting defendants' motion for summary judgment in a civil action arising out of Williams's termination from his employment.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, although we grant leave to proceed in forma pauperis on appeal, we affirm on the reasoning of the district court.   Williams v. Taco Bell, No. CA-90-364-2 (M.D.N.C. June 13, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.